We do not desire to add anything to what has been said in disposing of this appeal. We are still of opinion that no material error was committed upon the trial.
In response, however, to the suggestion of appellants we make a correction which seems to be regarded as important. We stated in the main opinion that appellee deeded to the city the land in question in consideration of $1000 cash. The fact is that there were additional considerations of remission of interest on delinquent taxes and unpaid taxes due on the land conveyed, and the city also relinquished to plaintiff a strip on the west of the tract, formerly used as a street. The land was conveyed to the city for street purposes and to be used as an approach to the bridge. The terms of the contract are disclosed by the deed which is in the record and about which there is no dispute.
These additional facts do not in our opinion affect the correctness of our former conclusion. The motion is overruled.
Overruled.
Filed October 22, 1904.
Writ of error refused. *Page 501